PER CURIAM: *
In this pro se civil rights case, Larry Green challenges the district court’s orders setting aside the entry of default judgments. Green has filed a motion for an emergency protective order and a motion to sever the appeal. These motions are DENIED.
We do not have jurisdiction to review the district court’s orders setting aside the *554entry of the default judgments as neither of these orders is a final order nor an appealable interlocutory or collateral order. See 28 U.S.C. §§ 1291, 1292; see also Adult Film Ass’n of America, Inc. v. Thetford, 776 F.2d 113, 115 (5th Cir.1985). Accordingly, Green’s appeal from these orders is DISMISSED for lack of jurisdiction.
DISMISSED FOR LACK OF JURISDICTION; MOTIONS FOR EMERGENCY PROTECTIVE ORDER AND TO SEVER APPEAL DENIED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.